Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Civil Action No. ______________________

  DAVID “RYAN” MCCAIGUE, an individual,
          Plaintiff,
  v.
  DOENCH WEALTH MANAGEMENT, LLC;
  and BRIAN H. DOENCH, an individual,
          Defendants.
                                                          /

                                        COMPLAINT FOR DAMAGES

          Plaintiff DAVID “RYAN” MCCAIGUE, an individual (“Plaintiff” or “McCaigue”); by and

  through undersigned counsel, files this Complaint for Damages against Defendants DOENCH

  WEALTH MANAGEMENT, LLC (“DWM”); and BRIAN H. DOENCH (“Defendant” or

  “Doench”) (together DWM and Doench are “Defendants”), and states as follows:

                                        PRELIMINARY STATEMENT

          1.       In November 2014, Plaintiff hired Defendant as an investment adviser to manage

  Plaintiff’s Individual Retirement Account (“IRA”).

          2.       Between November 2014 and May 2018, Plaintiff contributed a total of $345,511.55

  in principal to his IRA.

          3.       Notwithstanding the trust placed with him by Plaintiff, Defendant breached the

  fiduciary duties he owed to Plaintiff and negligently mismanaged the IRA.

          4.       As of April 2020, Plaintiff’s IRA balance had dwindled to $147,194.70.

          5.       Consequently, Plaintiff seeks entry of a final judgment awarding Plaintiff damages,

  together with interest, costs, and attorneys’ fees.




                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 12



                                         GENERAL ALLEGATIONS

                                                    THE PARTIES

           6.      Plaintiff DAVID “RYAN” MCCAIGUE (“Plaintiff” or “McCaigue”) is an individual

  domiciled in Broward County, Florida, is a citizen of Florida, and is sui juris.

           7.      Defendant DOENCH WEALTH MANAGEMENT, LLC (“DWM”) maintains an

  office in, and conducts business from, 1712 Mattox Court, Charlottesville, Virginia 22903. DWM was

  founded, owned, operated, and is controlled by Defendant Doench.

           8.      Defendant BRIAN H. DOENCH (“Doench” or “Defendant”) is an individual

  domiciled in Charlottesville, Virginia, is a citizen of Virginia, and is sui juris.

           9.      Upon information and belief, DWM is wholly owned, operated, and entirely

  dominated by Doench, who operates the businesses as its Manager while ignoring all corporate

  formalities and using the company as a mere instrumentality for his personal interests in an attempt

  to shield himself from personal liability for his wrongful conduct. The company does not exist

  separate or apart from Doench and merely served as a pass-through entity from which Doench takes

  all profits.

                                           JURISDICTION AND VENUE

           10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332

  because the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and

  costs and is between citizens of different States.

           11.     This Court has personal jurisdiction over Defendants because at all times material

  hereto: (a) Defendants conducted business within this District in Broward County, Florida; and (b) all

  of Defendants’ conduct, actions, and inactions that gave rise to the claims in this lawsuit occurred

  within this District.



                                                           -2-
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 12



          12.       Venue of this action is proper in this Court pursuant to 28 U.S.C. § 1391, because

  Defendants reside, or at all times material hereto, resided in this judicial district; and the events and

  omissions giving rise to the claims herein occurred within this judicial district.

                                           GENERAL ALLEGATIONS

          13.       Plaintiff and Defendant met when they rented neighboring condominium units in a

  Miami-Dade, Florida residential community in 2012. They developed an amicable relationship,

  including exchanging cell phone numbers and texting one another for neighborly favors.

          14.       In January 2014, Plaintiff moved to Hollywood, Florida.

          15.       Defendant and Plaintiff discussed Plaintiff’s finances in 2014; and at that time,

  Defendant offered Plaintiff his professional investment advisory services.

          16.       Defendant, who is an investment advisor providing his professional services through

  DWM (the entity he founded), represented to Plaintiff that he (i.e., Defendant) is registered with the

  Securities and Exchange Commission (“SEC”) as an investment advisor.

          17.       Defendants provided Plaintiff a brochure about DWM that included the following

  representations and statements:

                (a) “As a registered investment adviser, we are held to the highest standard of client
                    care – a fiduciary standard. As a fiduciary, we always put our client’s interests
                    first and must fully disclose any potential conflict of interest.”

                (b) “DWM offers ongoing portfolio management services based on the individual
                    goals, objectives, time horizon, and risk tolerance of each client. DWM creates
                    an Investment Policy Statement for each client, which outlines the client’s
                    current situation (income, tax levels, and risk tolerance levels) and then
                    constructs a plan to aid in the selection of a portfolio that matches each client’s
                    specific situation.”

                (c) “DWM evaluates the current investments of each client with respect to their
                    risk tolerance levels and time horizon. DWM will request discretionary
                    authority from clients in order to select securities and execute transactions
                    without permission from the client prior to each transaction. Risk tolerance
                    levels are documented in the Investment Policy Statement, which is given to
                    each client.”

                                                             -3-
                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 12



               (d) “DWM seeks to provide that investment decisions are made in accordance with
                   the fiduciary duties owed to its accounts and without consideration of DWM’s
                   economic, investment or other financial interests. To meet its fiduciary
                   obligations, DWM attempts to avoid, among other things, investment or
                   trading practices that systematically advantage or disadvantage certain client
                   portfolios, and accordingly, DWM’s policy is to seek fair and equitable
                   allocation of investment opportunities/transactions among its clients to avoid
                   favoring one client over another over time. It is DWM’s policy to allocate
                   investment opportunities and transactions it identifies as being appropriate and
                   prudent among its clients on a fair and equitable basis over time.”

               (e) “DWM will tailor a program for each individual client. Beyond a risk tolerance
                   appraisal, DWM considers the client's investment time horizon along with near-
                   and longer-term liquidity needs and the tax implications of various investment
                   transactions.”

               (f) “All client portfolio management accounts are reviewed at least quarterly by
                   Brian H Doench with regard to clients’ respective investment policies and risk
                   tolerance levels. All accounts at DWM are assigned to this reviewer.”

               (g) Plaintiff could obtain additional information about DWM on the SEC’s website
                   at www.adviserinfo.sec.gov. DWM’s CRD number is: 171515.

  See Exhibit 1 (Doench Wealth Management, LLC Firm Brochure – Form ADV Part 2A).

         18.       Defendant also provided Plaintiff a brochure about Defendants that included the

  following representations and statements:

               (a) Brian Harold Doench, Personal CRD Number: 5362280, Investment Adviser
                   Representative;

               (b) “There are no legal or disciplinary events that are material to a client’s or
                   prospective client’s evaluation of this advisory business.”

               (c) “Brian Harold Doench is a licensed insurance agent. From time to time, he will
                   offer clients advice or products from those activities. Clients should be aware
                   that these services pay a commission and involve a conflict of interest, as
                   commissionable products conflict with the fiduciary duties of a registered
                   investment adviser. Doench Wealth Management, LLC always acts in the best
                   interest of the client; including the sale of commissionable products to advisory
                   clients. Clients are in no way required to utilize the services of any
                   representative of Doench Wealth Management, LLC in such individual’s
                   outside capacities.”

               (d) “As the only owner and representative of Doench Wealth Management, LLC,
                   Brian Harold Doench supervises all activities of the firm. Brian Harold
                   Doench’s response information is on the cover page of this disclosure

                                                            -4-
                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 5 of 12



                 document. Brian Harold Doench adheres to all required regulations regarding
                 the activities of an Investment Adviser Representative and follows all policies
                 and procedures outlined in the firm’s policies and procedures manual, including
                 the Code of Ethics, and appropriate securities regulatory requirements.”

  See Exhibit 2 (Doench Wealth Management, LLC Firm Brochure Form ADV Part 2B – Individual

  Disclosure Brochure).

          19.     Based on their prior relationship and Defendant’s representations regarding his

  experience and skill in managing investments, Plaintiff agreed to hire Defendant as his investment

  adviser with respect to his IRA.

          20.     Plaintiff and Defendant held several conferences to discuss Plaintiff’s investment

  strategies, goals, and objectives.

          21.     During their conferences, Plaintiff advised Defendant that his IRA was his retirement

  nest egg and that he wanted to be conservatively invested, preserving his principal while achieving

  modest growth.

          22.     Defendant told Plaintiff that he would create a personalized portfolio for Plaintiff that

  would preserve his principal, avoid subjecting his principal to volatility, and focus on obtaining

  modest, compounded growth.

          23.     For example, in July 2014, Defendant texted Plaintiff: “Don’t worry, we won’t ever do

  50/50! Gotta preserve your $$ as much as make more lol.”

          24.     Defendant assured Plaintiff that his management would be personalized, not “cookie

  cutter,” and would be designed for Plaintiff’s specific investment goals and objectives.

          25.     After several discussions between Plaintiff and Defendant about Plaintiff’s investment

  needs and goals -- and in reasonable reliance upon the factual representations made to him by

  Defendant – Plaintiff transferred custody and control of his IRA to Defendant’s care in November 2014.

          26.     In November 2014, Plaintiff granted Defendant access, control, and discretion to

  Plaintiff’s IRA. At that time, Plaintiff’s IRA consisted of approximately $223,246.68 in cash.
                                                           -5-
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 6 of 12
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 7 of 12



          35.     Emblematic of the disservice Defendant rendered to Plaintiff, Defendant -- without

  seeking approval from Plaintiff -- invested large amounts of Plaintiff’s IRA in questionable and risky

  penny and weed stocks, like Aurora Cannabis (ACB), Ambler (AMBL), eWell Healthcare Corporation

  (EWLL), and KinerjaPay Corp. (KPAY); and those investments all worked to Plaintiff’s detriment.

                                    SUMMARY OF TRANSACTIONS

          36.     Defendant actively traded Plaintiff’s IRA on a near-daily basis, often executing large

  volumes of trades that were exorbitant and contrary to industry standards, particularly for an individual

  retirement account. For example, Defendant invested Plaintiff’s IRA funds in penny stocks, which

  he would then trade tens of times in the course of several months.

          37.     Defendant implemented and executed unsustainable and unsuitable trading strategies

  for Plaintiff’s IRA account, which required conservative, non-interventionist strategies with sparse

  amounts of trading and investment in blue-chip companies, like Facebook, Amazon, Apple, Netflix

  and Google.

          38.     Due to Defendant’s speculative intra-day trading style, Plaintiff suffered hundreds of

  thousands of dollars of losses in a market that was otherwise rising.

          39.     A summary of trades executed by Defendant in Plaintiff’s IRA that resulted in a profit

  or loss of at least $10,000.00 include the following:

                  (a) Stock:                            Aphria Inc.
                      Stock Price: 1                    $3.44
                      No. of Trades:                    12
                      Dates of Trades:                  May 24, 2018 – December 6, 2018
                      Profit/(Loss) Total:              ($15,427.58)

                  (b) Stock:                            Aurora Cannabis Inc.
                      Stock Price:                      $0.67
                      No. of Trades:                    14
                      Dates of Trades:                  May 24, 2018 – March 19, 2019
                      Profit/(Loss) Total:              ($20,708.94)

  1
          Stock price is as of or around May 8, 2020.
                                                          -7-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 8 of 12



                 (c) Stock:                            Canopy Growth Corp.
                     Stock Price:                      $15.34
                     No. of Trades:                    14
                     Dates of Trades:                  June 11, 2018 – November 16, 2018
                     Profit/(Loss) Total:              ($10,427.52)

                 (d) Stock:                            Cronos Group Inc.
                     Stock Price:                      $5.42
                     No. of Trades:                    11
                     Dates of Trades:                  May 24, 2018 – February 6, 2019
                     Profit/(Loss) Total:              $10,858.24

                 (e) Stock:                            eWellness Healthcare Corp.
                     Stock Price:                      $0.0002
                     No. of Trades:                    24
                     Dates of Trades:                  October 4, 2018 – October 1, 2019
                     Profit/(Loss) Total:              ($72,089.31)

                 (f) Stock:                            iShares Silver Trust
                     Stock Price:                      $15.48
                     No. of Trades:                    3
                     Dates of Trades:                  November 18, 2014 – May 7, 2018
                     Profit/(Loss) Total:              ($20,644.87)

                 (g) Stock:                            Kinerjapay Corp.
                     Stock Price:                      $0.0004
                     No. of Trades:                    17
                     Dates of Trades:                  February 20, 2019 – September 20, 2019
                     Profit/(Loss) Total:              ($57,640.97)

                 (h) Stock:                            PetIQ Corp.
                     Stock Price:                      $29.13
                     No. of Trades:                    31
                     Dates of Trades:                  February 15, 2018 – May 10, 2019
                     Profit/(Loss) Total:              $71,521.83

         40.     As a result of Defendant’s day-trading Plaintiff’s IRA funds, Plaintiff realized total

  gains of $137,890.41 and suffered total losses of $330,426.52. Even that number $137,890.41 is

  misleading. Subtracting the $71,521.83 gain earned from the PetIQ investment recommended by

  Plaintiff himself, it becomes apparent that Defendant actually only produced for Plaintiff a trading

  gain of $66,368.58 (which was overwhelmingly offset by the $330,426.52 in losses that Defendant

  produced). Again, this was a retirement account.

                                                         -8-
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 9 of 12



             41.   In total, Plaintiff suffered a net loss of $192,536.11 along with fees of $1,204.50.

  However, when focusing on the trading losses in the IRA that were strictly based on Defendant’s

  actual trades (i.e., not the positive return received from the PetIQ investment recommended by

  Plaintiff himself) was $264,057.94 -- a staggering seventy-five percent (75%) of Plaintiff’s IRA.

             42.   In May 2020 -- after suffering the aforementioned losses -- Plaintiff removed

  Defendant from having authorized access to Plaintiff’s IRA.

             43.   Plaintiff performed all of his duties and obligations; and any conditions precedent to

  Plaintiff bringing this action have occurred, have been performed, or else have been excused or

  waived.

             44.   To enforce his rights, Plaintiff retained the undersigned counsel and is obligated to

  pay counsel a reasonable fee for its services.

                                             COUNT I
                                     BREACH OF FIDUCIARY DUTY

             45.   Plaintiff re-alleges, and adopt by reference herein, Paragraphs 1 - 44 above, and further

  alleges:

             46.   Pursuant to the representations made by Defendants to Plaintiff, Plaintiff agreed to

  entrust funds to Defendants and remit periodic investment advisory fees in exchange for Defendants’

  investment management and advice.

             47.   Defendants were required to manage the investments in the accounts pursuant to

  Plaintiff’s investment objectives, which Defendants did not do.

             48.   Plaintiff reposed a special confidence in Defendants, who were his advisers and

  reasonably inspired confidence that they would act in good faith for Plaintiff’s best interests.

             49.   Defendants, as investment advisers, are fiduciaries under the Investment Advisers Act,

  with a duty of utmost good faith, and full and fair disclosure of all material facts, as well as an

  affirmative obligation to avoid misleading clients.
                                                           -9-
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 10 of 12



           50.        Defendants had a fiduciary duty to exercise the utmost good faith in dealing with

   Plaintiff, including, but not limited to the following:

                 (a) The duty to manage Plaintiff’s assets as dictated by Plaintiff’s needs, objectives,
                     and instructions;

                 (b) The duty to inform Plaintiff of the risks involved in purchasing or selling a
                     particular security;

                 (c) The duty to diversify Plaintiff’s assets and avoid overconcentration in limited
                     number of stocks or asset classes;

                 (d) The duty to ensure Plaintiff understood the risks of investing in risky securities
                     and strategies and that Plaintiff was willing to take those risks; and

                 (e) The duty to act in Plaintiff’s best interests.

           51.        Despite having these fiduciary duties, Defendants took advantage of their position of

   trust and confidence they developed with Plaintiff by using their discretion to invest Plaintiff’s

   retirement money in risky and unsuitable securities that were inconsistent with Plaintiff’s conservative

   investment objectives.

           52.        Defendants created and implemented unreasonable, unsuitable, and irresponsible

   investments in relation to Plaintiff’s retirement needs.

           53.        As a result, Defendants breached their fiduciary duties to Plaintiff.

           54.        Defendants’ breach of fiduciary duty proximately caused Plaintiff economic injury.

           55.        As a result of the breach of fiduciary duty by the Defendants, Plaintiff suffered

   damages, and seek, among other things, compensatory damages, well-managed account damages, and

   interests.




                                                             - 10 -
                                                      SILVER MILLER
                         11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                   www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 11 of 12



                                              COUNT II
                                     NEGLIGENCE/GROSS NEGLIGENCE

              56.       Plaintiff re-alleges, and adopt by reference herein, Paragraphs 1 - 44 above, and further

   alleges:

              57.       Defendants had a duty to Plaintiff to exercise reasonable care and discretion in

   managing and administering investments in Plaintiff’s IRA.

              58.       Defendants breached their duty to Plaintiff by, for example, causing Plaintiff to lose

   hundreds of thousands of dollars in his retirement account between late-2014 and mid-2020, in

   contrast to investment markets rising and appreciating in value over that same period.

              59.       Defendants’ negligence and/or gross negligence included their failure to:

                    (a) Provide Plaintiff with appropriate investment advice;

                    (b) Make conservative investments by purchasing stocks in blue chip companies
                        like Facebook, Amazon, Apple, Netflix, or Google;

                    (c) Provide suitable investment portfolios;

                    (d) Refrain from engaging in speculative day trading;

                    (e) Advise Plaintiff that investing in penny stocks and weed stocks is risky; and

                    (f) Provide investment services and advice in accordance with Defendants’
                        fiduciary duties.

              60.       As a direct and proximate result of the negligence and/or gross negligence of

   Defendants, Plaintiff has been damaged.

                                                 DEMAND FOR RELIEF

              Based on the foregoing, Plaintiff DAVID “RYAN” MCCAIGUE, an individual, demands

   judgment in his favor jointly and severally against Defendants DOENCH WEALTH

   MANAGEMENT, LLC and BRIAN H. DOENCH, as follows:

                    (a) Awarding compensatory damages for all damages sustained as a result of the
                        Defendants’ wrongdoing as well as pre-judgment interest, where applicable;


                                                               - 11 -
                                                        SILVER MILLER
                           11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                     www.SilverMillerLaw.com
Case 0:20-cv-61321-WPD Document 1 Entered on FLSD Docket 07/01/2020 Page 12 of 12



               (b) Awarding post-judgment interest to run from the date an award is entered in
                   this matter in favor of Plaintiff until the date that the award is fully paid and
                   satisfied by Defendants;

               (c) Awarding fees, commissions, and compensation charged to Plaintiff’s accounts;

               (d) Awarding “well-managed account” damages in an amount to be determined at
                   the hearing;

               (e) Awarding punitive damages based on Defendants’ reprehensible, egregious,
                   and misrepresentations and/or omissions;

               (f) Awarding Plaintiff all reasonable attorneys’ fees, expenses, and costs, including
                   experts’ fees; and

               (g) Awarding such additional equitable/injunctive or other relief as deemed
                   appropriate by the Court.

                                           DEMAND FOR JURY TRIAL

            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury in

   this action of all issues so triable.

                                           RESERVATION OF RIGHTS

            Plaintiff DAVID “RYAN” MCCAIGUE reserves his right to further amend this Complaint,

   upon completion of his investigation and discovery, to assert any additional claims for relief against

   Defendants or other parties as may be warranted under the circumstances and as allowed by law.



   Dated:    July 1, 2020                                           Respectfully submitted,

                                                                    SILVER MILLER
                                                                    11780 W. Sample Road
                                                                    Coral Springs, Florida 33065
                                                                    Telephone:      (954) 516-6000

                                                                    By: _________________________________
                                                                           DAVID SILVER
                                                                           Florida Bar No. 572764
                                                                           E-mail: DSilver@SilverMillerLaw.com
                                                                             Counsel for Plaintiff David “Ryan” McCaigue



                                                           - 12 -
                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
